DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 7-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the cases as claimed (Claims 1, 2, 4, 7-16 and 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuka et al. (US Patent No. 9,284,139) discloses obtaining sheet size and basis
weight but does not disclose adjusting movement of a transport unit based on transport
load of a sheet.
Wang et al. (US Pub No. 2018/0118491) discloses adjusting movement of a
transport unit based on transport load but does not disclose obtaining load from the
required information.
Koizumi (US Pub No. 2011/0262152) discloses adjusting movement of a
transport unit based on transport load but does not disclose distinct parameters for size
information and basis weight information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        April 27, 2022